Citation Nr: 0933275	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  08-13 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder on a direct basis.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to service-
connected tinnitus.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1971 to 
July 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The Board notes that the Veteran requested a hearing before a 
Veterans Law Judge at the RO (Travel Board hearing) in his 
May 2008 substantive appeal (VA Form 9).  However, he 
withdrew that request by way of statement submitted by his 
representative in July 2008.  See 38 C.F.R. § 20.704(e) 
(2007).  

In this decision, as discussed in detail below, the Board is 
granting service connection for an acquired psychiatric 
disorder on a direct basis.  Therefore, the issue of 
secondary service connection for this disorder is moot, since 
the Board's grant of service connection for this disorder on 
a direct basis is considered a full grant of the benefits 
sought on appeal.   


FINDINGS OF FACT

1.  The RO denied service connection for an acquired 
psychiatric disorder in a November 1981 rating decision.  
Although notified of the denial, the Veteran did not initiate 
an appeal.  

2.  Evidence received since the final November 1981 rating 
decision is new, relevant, and raises a reasonable 
possibility of substantiating the acquired psychiatric 
disorder claim.

3.  There is competent and credible evidence dating the onset 
of the Veteran's current somatization disorder to his 
military service in the early 1970s.


CONCLUSIONS OF LAW

1.  As to the acquired psychiatric disorder issue, the 
November 1981 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 
20.1103 (2008).

2.  New and material evidence has been submitted since the 
last prior, final denial of the acquired psychiatric disorder 
claim in November 1981.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).  

3.  Resolving all reasonable doubt in his favor, the 
Veteran's somatization disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  In any event, with regard to both the new and 
material evidence and service connection issues, since the 
Board is reopening and granting these issues, there is no 
need to discuss whether there has been compliance with the 
notice and duty to assist provisions of the VCAA because even 
if, for the sake of argument, there has not been, this is 
inconsequential and, therefore, at most harmless error.  See 
38 C.F.R. § 20.1102.  

New and Material Evidence to Reopen the Claim

The RO originally denied service connection for an acquired 
psychiatric disorder in a November 1981 rating decision.  The 
RO notified the Veteran of that decision and apprised him of 
his procedural and appellate rights, but he did not initiate 
an appeal.  Therefore, that decision is final and binding on 
him based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 
20.1103 (2008).

In the June 2009 Supplemental Statement of the Case (SSOC), 
the RO reopened the new and material evidence claim and 
adjudicated the issue of service connection for an acquired 
psychiatric disorder on the merits.  Regardless of the RO's 
actions, the Board has jurisdictional responsibility to 
determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See 
also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and 
VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board 
must initially determine on its own whether there is new and 
material evidence to reopen this claim before proceeding to 
readjudicate the underlying merits of this claim.  If the 
Board finds that no new and material evidence has been 
offered, that is where the analysis must end, and what the RO 
may have determined in that regard is irrelevant.

In the prior, final November 1981 rating decision, the RO 
denied the claim because the evidence failed to establish a 
psychological disorder during service or a psychosis within 
one year of service.  In addition, there was no competent 
medical evidence linking any current psychological disorder 
to his military service or within one year of service.  

The Veteran filed his most recent petition to reopen his 
acquired psychiatric disorder claim in May 2006.  Therefore, 
the amended regulation for new and material evidence applies.  
See 66 Fed. Reg. at 45,620, applying the revised version of 
38 C.F.R. § 3.156 to petitions to reopen filed on or after 
August 29, 2001.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Under the revised 
standards, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the credibility of the evidence in question 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").
          
Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) has been received since 
the last final November 1981 rating decision.  Specifically, 
a VA psychiatric examination and opinion dated in April 2009 
stated that it is at least as likely as not the Veteran's 
somatization disorder first appeared during his military 
service.  Thus, presuming the credibility of this evidence, 
this medical opinion identifies a relationship between his 
current somatization disorder and his military service.  So 
this evidence relates to an unestablished fact necessary to 
substantiate his acquired psychiatric disorder claim and 
raises a reasonable possibility of substantiating his claim; 
that is to say, this evidence is new and material and his 
claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Analysis - Service Connection for an Acquired Psychiatric 
Disorder

Service connection may be granted if it is shown the Veteran 
develops a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.   Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

A disorder also may also be service connected if the evidence 
of record reveals the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the U. S. Court of 
Appeals for Veterans Claims (Court) held a Veteran must show  
"(1) that a condition was 'noted' during service, (2) with 
evidence of post-service continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  Whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that his current psychiatric problems 
began during his military service in the early 1970s and have 
remained with him ever since.  He also states that he has a 
psychiatric disorder secondary to his service-connected 
tinnitus.  See May 2006 claim to reopen; June 2006 personal 
statement; December 2006 Notice of Disagreement; May 2008 VA 
Form 9.  

Service treatment records (STRs) show that from April to June 
1973 the Veteran was referred to a military mental health 
clinic for psychosomatic issues pertaining to medical 
complaints, but that he did not show up for his scheduled 
appointment.  Overall, STRs provide some circumstantial 
evidence in support of the Veteran's claim.      

Post-service, with regard to continuity of symptomatology, 
within one year of discharge from service, he was also 
treated for nervousness, memory problems, and possible 
anxiety neurosis, receiving VA mental health counseling in 
1974 and 1975.  However, a January 1975 VA neuropsychiatric 
examination determined he had a passive-aggressive 
personality, as no "significant" psychiatric disorder was 
identified.  In the 1980s and 1990s, the Veteran was treated 
for depression, schizophrenia, and a panic disorder.  VA 
treatment records in 2006 diagnosed him with anxiety and 
depression.  The Veteran himself is also competent to report 
post-service symptoms and treatment for his psychiatric 
problems.  Layno, 6 Vet. App. at 469.  See 38 C.F.R. 
§ 3.159(a)(2).  Furthermore, the Board finds the Veteran's 
lay statements as his continuing post-service symptomatology 
are credible for purposes of establishing continuity of 
symptomatology.  Barr, 21 Vet. App. at 310 (2007).  

Most importantly, there is also competent medical evidence of 
a nexus (etiological link) between the Veteran's currently 
diagnosed somatization disorder and the symptoms that first 
manifested during his military service.  Boyer, 210 F.3d at 
1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
In this regard, in April 2009 a VA psychiatric examiner 
stated that it is at least as likely as not the Veteran's 
somatization disorder first appeared during his military 
service.  The examiner explained that the Veteran met the 
criteria for a somatization disorder, given his lifelong 
history of diverse physical complaints.  The examiner added 
that as far as the record indicated, this condition first 
manifested during military service in the early 1970s when he 
was assigned to a job he did not like.  The examiner noted 
the Veteran's STRs document sick call visits for a host of 
ailments, most unaccompanied by objective findings.  This 
opinion was particularly thorough, supported by an 
explanation, based on a review of the claims folder, and 
supported by an accurate, detailed recitation of the 
Veteran's medical history.  It provides strong evidence in 
support of the Veteran's acquired psychiatric disorder claim 
based on direct in-service incurrence.  And merely because 
the Veteran's somatization disorder was not formally 
diagnosed during service, and is not a presumptive condition 
(even if symptoms manifested within one year after service), 
does not preclude service connecting it where, as here, there 
is probative medical evidence relating his somatization 
disorder to his military service.  See 38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certainly then, resolving all reasonable doubt in the 
Veteran's favor, the evidence supports service connection for 
a somatization disorder based on direct incurrence of this 
condition during service.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  




ORDER

As new and material evidence has been received, the claim for 
service connection for an acquired psychiatric disorder on a 
direct basis is reopened. 

Service connection for an acquired psychiatric disorder on a 
direct basis is granted.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


